     Case 2:20-cv-01055-MCE-CKD Document 38 Filed 06/10/20 Page 1 of 7

1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10

11    DARRELL ISSA, JAMES B. OERDING,              No. 2:20-cv-01044-MCE-CKD
      JERRY GRIFFIN, MICHELLE                          (and related case)
12    BOLOTIN, and MICHAEL                         No. 2:20-cv-01055-MCE-CKD
      SIENKIEWICZ,
13
                       Plaintiffs,
14                                                 MEMORANDUM AND ORDER
             v.
15
      GAVIN NEWSOM, in his official
16    capacity as Governor of the State of
      California, and ALEX PADILLA, in his
17    official capacity as Secretary of State of
      California,
18
                       Defendants.
19
      REPUBLICAN NATIONAL
20    COMMITTEE; NATIONAL
      REPUBLICAN CONGRESSIONAL
21    COMMITTEE; and CALIFORNIA
      REPUBLICAN PARTY,
22
                       Plaintiffs,
23
             v.
24
      GAVIN NEWSOM, in his official
25    capacity as Governor of California; and
      ALEX PADILLA, in his official capacity
26    as California Secretary of State,
27                      Defendants.
28
                                                   1
     Case 2:20-cv-01055-MCE-CKD Document 38 Filed 06/10/20 Page 2 of 7

1            On May 8, 2020, California Governor Gavin Newsom issued Executive Order
2    N-64-20, which requires all California counties to implement all-mail ballot elections for
3    the November 3, 2020, federal elections (“Executive Order”). By way of the above-
4    captioned related actions, two sets of Plaintiffs seek to enjoin enforcement of that
5    Executive Order by Defendants, Governor Newsom and California’s Secretary of State
6    Alex Padilla: (1) the Republican National Committee, the National Republican
7    Congressional Committee, and the California Republican Party (collectively, “RNC
8    Plaintiffs”); and (2) one congressional candidate and four individual California voters,
9    including members of the Republican, Democratic, and Independent Parties (collectively,
10   “Issa Plaintiffs”).
11           The Democratic Congressional Campaign Committee and the Democratic
12   Party of California (collectively, “Proposed Intervenors”) now move to intervene as
13   defendant-intervenors in both cases as a matter of right under Federal Rule of Civil
14   Procedure 24(a)(2).1, 2 Alternatively, the Proposed Intervenors seek permissive
15   intervention under Rule 24(b). The RNC Plaintiffs do not oppose the Proposed
16   Intervenors’ request, but the Issa Plaintiffs have filed an opposition. Defendants have
17   not responded, and the Proposed Intervenors have filed Reply briefs. For the reasons
18   set forth below, the Proposed Intervenors’ Motions to Intervene are GRANTED.3
19   ///
20   ///
21   ///
22   ///
23           1
               All further references to “Rule” or “Rules” are to the Federal Rules of Civil Procedure, unless
24   otherwise noted.
             2
              See Mot. Intervene, Case No. 2:20-cv-01044-MCE-CKD, ECF No. 12, and Mot. Intervene, Case
25   No. 2:20-cv-01055-MCE-CKD, ECF No. 18.
26           3
               The Court granted the Proposed Intervenors’ Requests for Expedited Briefing Schedule on the
     present Motions. See Stip. and Order, Case No. 20-cv-01044-MCE-CKD, ECF No. 14, and Stip. and
27   Order, No. 20-cv-01055-MCE-CKD, ECF No. 20. Due to the expedited briefing schedule and because oral
     argument would not have been of material assistance, the Court ordered these matters submitted on the
28   briefs. See E.D. Local Rule 230(g).
                                                            2
     Case 2:20-cv-01055-MCE-CKD Document 38 Filed 06/10/20 Page 3 of 7

1                                              STANDARD
2

3              An intervenor as a matter of right must meet all requirements of Rule 24(a)(2) by

4    showing:

5                    (1) it has a significant protectable interest relating to the
                     property or transaction that is the subject of the action; (2) the
6                    disposition of the action may, as a practical matter, impair or
                     impede the applicant’s ability to protect its interest; (3) the
7                    application is timely; and (4) the existing parties may not
                     adequately represent the applicant’s interest.
8
                     In evaluating whether these requirements are met, courts are
9                    guided primarily by practical and equitable considerations.
                     Further, courts generally construe [the Rule] broadly in favor
10                   of proposed intervenors. A liberal policy in favor of intervention
                     serves both efficient resolution of issues and broadened
11                   access to the courts. By allowing parties with a practical
                     interest in the outcome of a particular case to intervene, we
12                   often prevent or simplify future litigation involving related
                     issues; at the same time, we allow an additional interested
13                   party to express its views before the court.
14   United States v. City of Los Angeles, 288 F.3d 391, 397–98 (9th Cir. 2002) (citations and

15   internal quotation marks omitted).

16             Alternatively, under Rule 24(b)(1), a party may be given permission by the court to

17   intervene if that party shows “(1) independent grounds for jurisdiction; (2) the motion is

18   timely filed; and (3) the applicant’s claim or defense, and the main action, have a

19   question of law or a question of fact in common.” Northwest Forest Res. Council v.

20   Glickman, 82 F.3d 825, 839 (9th Cir. 1996).

21

22                                             ANALYSIS
23

24             A.    Timeliness of Application
25             Three factors must be evaluated to determine whether a motion to intervene is

26   timely:

27                   (1) the stage of the proceeding at which an applicant seeks to
                     intervene; (2) the prejudice to other parties; and (3) the reason
28                   for and length of the delay. Delay is measured from the date
                                                      3
     Case 2:20-cv-01055-MCE-CKD Document 38 Filed 06/10/20 Page 4 of 7

1                  the proposed intervenor should have been aware that its
                   interests would no longer be protected adequately by the
2                  parties, not the date it learned of the litigation.
3    United States v. State of Wash., 86 F.3d 1499, 1503 (9th Cir. 1996). “Timeliness is to be

4    determined from all the circumstances” in the court’s “sound discretion.” NAACP v. New

5    York, 413 U.S. 345, 366 (1973).

6           The Issa Plaintiffs do not dispute the timeliness of the Proposed Intervenors’

7    request. Both the Issa and RNC Plaintiffs filed their Complaints on May 21 and 24,

8    2020, respectively, and the Proposed Intervenors filed the Motions to Intervene on

9    June 3, 2020. To date, no substantive proceedings have occurred, and this Court has

10   ordered all Plaintiffs to file any motions for preliminary injunction by June 11, 2020. The

11   Court thus finds the Motions to Intervene are timely.

12          B.     Significant Protectable Interest and Disposition May Impair or Impede
                   Ability to Protect Interest
13

14          A proposed intervenor has a “‘significant protectable interest’ in [the] action if (1) it

15   asserts an interest that is protected under some law, and (2) there is a ‘relationship’

16   between its legally protected interest and the plaintiff’s claims.” City of Los Angeles,

17   288 F.3d at 398 (quoting Donnelly v. Glickman, 159 F.3d 405, 409 (9th Cir. 1998)). “The

18   ‘interest’ test is not a clear-cut or bright-line rule, because ‘[n]o specific legal or equitable

19   interest need be established.’” Id. (quoting Greene v. United States, 996 F.2d 973, 976

20   (9th Cir. 1993)). Under the interest test, courts are required “to make a practical,

21   threshold inquiry” to discern whether allowing intervention would be “compatible with

22   efficiency and due process.” Id. (citations and internal quotation marks omitted).

23          An applicant may satisfy the requirement of a “significant protectable interest” if

24   the resolution of the plaintiff’s claims will affect the applicant for intervention. Montana v.

25   United States Envt’l Prot. Agency, 137 F.3d 1135, 1141–42 (9th Cir. 1998). The

26   requisite interest need not even be direct as long as it may be impaired by the outcome

27   of the litigation. Cascade Nat’l Gas Corp. v. El Paso Nat’l Gas Co., 386 U.S. 129, 135–

28   36 (1967). “If an absentee would be substantially affected in a practical sense by the
                                                      4
     Case 2:20-cv-01055-MCE-CKD Document 38 Filed 06/10/20 Page 5 of 7

1    determination made in an action, he should, as a general rule, be entitled to intervene.”
2    Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 822 (9th Cir. 2001) (quoting
3    Fed. R. Civ. P. 24 advisory committee’s notes).
4           The Proposed Intervenors cite three protectable interests as the basis for their
5    intervention: (1) asserting the rights of their members to vote safely without risking their
6    health; (2) advancing their overall electoral prospects; and (3) diverting their limited
7    resources to educate their members on the election procedures. Contrary to the
8    arguments of the Issa Plaintiffs, such interests are routinely found to constitute
9    significant protectable interests. As another federal district court recently held,
10                 Proposed Intervenors argue that Plaintiffs’ success on their
                   claims would disrupt the organizational intervenors’ efforts to
11                 promote the franchise and ensure the election of Democratic
                   Party candidates . . . . Proposed Intervenors have sufficiently
12                 shown that they maintain significant protectable interests
                   which would be impaired by Plaintiffs’ challenge to the Plan’s
13                 all-mail election provisions.
14   Paher v. Cegavske, Case No. 3:20-cv-00243-MMD-WGC, 2020 WL 2042365, at *2
15   (D. Nev. Apr. 28, 2020). Furthermore, if both the Issa and RNC Plaintiffs were to
16   succeed on their claims, then the Proposed Intervenors would have to devote their
17   limited resources to educating their members on California’s current voting-by-mail
18   system and assisting those members with the preparation of applications to vote by mail.
19   See Crawford v. Marion Cty. Elec. Bd., 472 F.3d 949, 951 (7th Cir. 2007). Finally, as the
20   Proposed Intervenors point out, their interests are very similar to those of the Issa
21   Plaintiffs. See Proposed Intervenors’ Reply, Case No. 2:20-cv-01044-MCE-CKD, ECF
22   No. 23, at 3 n.3. Therefore, the Court concludes that significant protectable interests
23   have been demonstrated.
24          C.     No Existing Adequate Representation
25          When determining whether a proposed intervenor’s interests are adequately
26   represented, the following factors are considered:
27                 (1) whether the interest of a present party is such that it will
                   undoubtedly make all the intervenor’s arguments; (2) whether
28                 the present party is capable and willing to make such
                                                  5
     Case 2:20-cv-01055-MCE-CKD Document 38 Filed 06/10/20 Page 6 of 7

1                  arguments; and (3) whether the would-be intervenor would
                   offer any necessary elements to the proceedings that such
2                  other parties would neglect.
3    City of Los Angeles, 288 F.3d at 398 (citations omitted). The burden of showing that

4    existing parties may inadequately represent the proposed intervenor’s interests is a

5    minimal one. The applicant need only show that “the representation of [its] interest ‘may

6    be’ inadequate.” Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538 (1972).

7    Any doubt as to whether the existing parties will adequately represent the intervenor

8    should be resolved in favor of intervention. Fed. Sav. & Loan Ins. Corp. v. Falls Chase

9    Special Taxing Dist., 983 F.2d 211, 216 (11th Cir. 1993).

10          Although Defendants and the Proposed Intervenors fall on the same side of the

11   dispute, Defendants’ interests in the implementation of the Executive Order differ from

12   those of the Proposed Intervenors. While Defendants’ arguments turn on their inherent

13   authority as state executives and their responsibility to properly administer election laws,

14   the Proposed Intervenors are concerned with ensuring their party members and the

15   voters they represent have the opportunity to vote in the upcoming federal election,

16   advancing their overall electoral prospects, and allocating their limited resources to

17   inform voters about the election procedures. See Citizens for Balanced Use v. Mont.

18   Wilderness Ass’n, 647 F.3d 893, 899 (9th Cir. 2011) (“[T]he government’s representation

19   of the public interest may not be identical to the individual parochial interest of a

20   particular group just because both entities occupy the same posture in the litigation.”)

21   (citations and internal quotation marks omitted). As a result, the parties’ interests are

22   neither “identical” nor “the same.” See Berg, 268 F.3d at 823 (rebutting presumption of

23   adequacy by showing the parties “do not have sufficiently congruent interests”). The

24   Court thus finds that absent intervention, the interests of the Proposed Intervenors may

25   not be adequately represented.

26   ///

27   ///

28   ///
                                                    6
     Case 2:20-cv-01055-MCE-CKD Document 38 Filed 06/10/20 Page 7 of 7

1            In sum, because all of the factors have been met, the Court finds the Proposed
2    Intervenors are entitled to intervene as a matter of right under Rule 24(a)(2).4
3

4                                                CONCLUSION
5

6            For the reasons set forth above, the Proposed Intervenors’ Motions to Intervene
7    are GRANTED. The deadline for the Proposed Intervenors to answer or otherwise
8    respond to the Complaints shall be the same as the deadline, or any continued deadline,
9    set for Defendants to answer or otherwise respond.
10           IT IS SO ORDERED.
11

12   Dated: June 10, 2020
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
             4
              Because the Court finds intervention is appropriate under Rule 24(a)(2), it need not consider
28   whether intervention is alternatively appropriate under Rule 24(b).
                                                          7
